DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 10/20/2021.
Claims 21-39 are pending, with claims 1-20 being cancelled. 

Response to Arguments
Applicant’s arguments filed on 10/20/2021 with respect to the pending claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 27-29, 33-35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Takakuwa (USPAN 2010/0128726) in view of Brand (USPN 10,579,937).

Consider claims 21, 28, and 34, Takakuwa discloses an apparatus comprising a network device and a data plane (see apparatus 100 in figure 1), a method (see figure 10, reproduced below for convenience), and a non-transitory machine readable medium storing a program for configuring a data-plane circuit of a network element, the program for execution by at least one processing unit, the program comprising sets of instructions (see paragraph 106, wherein disclosed is computer-readable media that is executed by a processor) for:
 	performing computation on data in a received packet (see step S160 in figure 8: performing a calculation on copy data); and
 	providing a computed result into a packet prior to sending the packet with the computed result to at least one other device (see step S200 in figure 8: outputting the data, which (from paragraph 68, for example) is sending an actual packet through a path).

    PNG
    media_image1.png
    521
    425
    media_image1.png
    Greyscale

	Takakuwa does not specifically disclose that the packet processing pipeline comprises at least one match-action stage configured to perform computation on machine-learning parameter data, wherein the machine learning parameter data and the computed result are associated with distributed machine learning computing operations and the distributed machine learning computing operations are to be implemented by at least one set of machines that comprises the at least one other device.
	Brand teaches that the packet processing pipeline comprises at least one match-action stage configured to perform computation on machine-learning parameter data, (see col. 1 lines 45-53 and claim 1: “A method performed by a distributed stream processing system comprising a plurality of computers to implement a stream processing pipeline having a plurality of stages, the method comprising: implementing, by a plurality of first local modelers executing on one or more first computers of the stream processing system, a first stage of the stream processing pipeline, including: processing, by each first local modeler, events in an event stream received by the first local modeler according to a first transformation of the first stage of the stream processing pipeline using first machine learning model parameters of a first machine learning model, providing, by each first local modeler of one or more of the first local modelers to a first central modeler executing on one or more computers of the stream processing system that are separate from each of the one or more first computers, a respective first representative value computed from events received by the first local modeler, computing, by the first central modeler, updated machine learning model parameters of the first machine learning model using the respective first representative values computed by the one or more first local modelers, and providing, by the first central modeler to one or more of the first local modelers, the computed updated machine learning model parameters of the first machine learning model, thereby causing the first local modelers to process events according to the first transformation of the first stage of the stream processing pipeline using the updated machine learning model parameters for the first machine learning model; implementing, by a plurality of second local modelers executing on one or more second computers of the stream processing system that are separate from each of the one or more first computers of the first local modelers, a second stage of the stream processing pipeline, including: processing, by each second local modeler, one or more processed events generated by one or more first local modelers received by the second local modeler according to a second transformation of the second stage of the stream processing pipeline using second machine learning model parameters of a second machine learning model, providing, by each second local modeler of one or more of the second local modelers to a second central modeler executing on one or more computers of the stream processing system that are separate from each of the one or more second computers, a respective second representative value computed from the processed events received by the second local modeler, computing, by the second central modeler, updated machine learning model parameters of a second machine learning model using the respective second representative values computed by each respective second local modeler from the processed events generated by the one or more second local modelers, and providing, by the second central modeler to one or more of the second local modelers, the computed updated machine learning model parameters of the second machine learning model, thereby causing the second local modelers to process events according to the second transformation of the second stage of the stream processing pipeline using the updated machine learning model parameters for the second machine learning model”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takakuwa and combine it with the noted teachings of Brand. The motivation to combine these references is to allow for fast-data computation-intensive processing (see col. 1 lines 45-46 of Brand).

 	Consider claims 22, 29, and 35, Takakuwa discloses that the network device comprises a switch or forwarding element (see figure 1, wherein disclosed is a data transmitter).

	Consider claim 23, Takakuwa discloses that at least one packet processing pipeline comprises a computation circuit to perform computations on the data (see figure 3, wherein disclosed is a first data calculator that is part of the first processing block).

	Consider claims 27, 33, and 39, Takakuwa discloses that the at least one packet processing pipeline comprises: a plurality of ingress message-processing pipelines, a plurality of egress message-processing pipelines, and a traffic manager to forward data messages between ingress pipelines and egress pipelines (see figures 1 and 5 and paragraphs 20-21 and 63, wherein disclosed are said packet processing pipelines and traffic manager).

Claims 24-26, 30-32, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Takakuwa (USPAN 2010/0128726) in view of Brand (USPN 10,579,937) and Mellempudi (USPAN 2018/0322607).
Consider claims 24, 30, and 36, Takakuwa does not specifically disclose that the computation comprises addition.
Mellempudi teaches that the computation comprises addition (see paragraph 224: adder 1926 can output an integer sum). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takakuwa and combine it with the noted teachings of Mellempudi. The motivation to combine these references is to provide a method for more efficient data processing (see paragraphs 2-4 of Mellempudi).

Consider claims 25, 31, and 37, although Takakuwa discloses that the computed result is embedded in the packet to be sent (see above), Takakuwa does not specifically disclose conversion from a floating-point to a fixed-point format prior to computation and conversion from fixed-point to floating-point again.
Mellempudi teaches conversion from a floating-point to a fixed-point format prior to computation and conversion from fixed-point to floating-point again (see paragraph 235).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takakuwa and combine it with the noted teachings of Mellempudi. The motivation to combine these references is (see paragraphs 2-4 of Mellempudi).

Consider claims 26, 32, and 38, Takakuwa does not specifically disclose that the network device is to send the packet to at least one other device as part of a collection and aggregation of weight gradients to train weights of a neural network.
Mellempudi teaches that the network device is to send the packet to at least one other device as part of a collection and aggregation of weight gradients to train weights of a neural network (see paragraphs 140, 158, 167, 170, and 175).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takakuwa and combine it with the noted teachings of Mellempudi. The motivation to combine these references is to provide a method for more efficient data processing (see paragraphs 2-4 of Mellempudi).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/